People v Cronin (2022 NY Slip Op 02707)





People v Cronin


2022 NY Slip Op 02707


Decided on April 22, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., LINDLEY, CURRAN, WINSLOW, AND BANNISTER, JJ.


367 KA 21-00367

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vSHAUN R. CRONIN, DEFENDANT-APPELLANT. 


RYAN JAMES MULDOON, AUBURN, FOR DEFENDANT-APPELLANT. 
JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (ERICH D. GROME OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Cayuga County Court (Thomas G. Leone, J.), rendered July 2, 2020. The judgment convicted defendant, upon his plea of guilty, of criminal mischief in the second degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Entered: April 22, 2022
Ann Dillon Flynn
Clerk of the Court